State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 24, 2014                     517847
________________________________

In the Matter of HAROLD STARKS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ROLAND LARKIN, as
   Superintendent of Eastern
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Stein, J.P., Garry, Rose, Lynch and Devine, JJ.

                             __________


     Harold Starks, Napanoch, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner was charged in a misbehavior report with
violating family reunion program procedures, damaging state
property and tampering with a fire device. According to the
report, an inspection of a trailer that had just been used by
petitioner as part of the family reunion program revealed a hole
in the bedroom door and a missing smoke detector. Following a
tier III disciplinary hearing, petitioner was found not guilty of
tampering with a fire device, but guilty of the remaining charge.
He thereafter commenced this CPLR article 78 proceeding
                              -2-                  517847

challenging the determination. Respondent moved to dismiss the
petition and the motion was granted, in part, by Supreme Court as
to certain claims. Following respondent's service of an answer
to the remaining claims, Supreme Court transferred the proceeding
to this Court for review.

      We confirm. The misbehavior report and hearing testimony
provide substantial evidence supporting the determination of
guilt (see Matter of Sagardia v Chappius, 111 AD3d 1187, 1187
[2013]; Matter of Green v Taylor, 108 AD3d 960, 960-961 [2013]).
Petitioner's remaining contentions, including that he was
improperly denied the right to call certain inmate witnesses and
that he received ineffective employee assistance, have been
reviewed and are either unpersuasive or unpreserved for our
review.

     Stein, J.P., Garry, Rose, Lynch and Devine, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court